Exhibit 10.8

AMENDED AND RESTATED REVOLVING NOTE

$7,000,000                                                                                                                                                                    
March 2, 2007

For value received, the undersigned, TRADESTAR CONSTRUCTION SERVICES, INC., a
New Mexico corporation and PETROLEUM ENGINEERS, INC., a Louisiana corporation
(together, the “Borrower”), hereby promises to pay on the Termination Date under
the Credit Agreement (defined below), to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), acting through its Wells Fargo Business Credit
operating division, at its office in Denver, Colorado, or at any other place
designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of Seven
Million Dollars ($7,000,000) or the aggregate unpaid principal amount of all
Revolving Advances made by the Lender to the Borrower under the Credit Agreement
(defined below) together with interest on the principal amount hereunder
remaining unpaid from time to time, computed on the basis of the actual number
of days elapsed and a 360-day year, from the date hereof until this Note is
fully paid at the rate from time to time in effect under the Credit and Security
Agreement dated as of May 23, 2006, as amended (the “Credit Agreement”) by and
between the Lender and the Borrower.  The principal hereof and interest accruing
thereon shall be due and payable as provided in the Credit Agreement.  This Note
may be prepaid only in accordance with the Credit Agreement.

This Amended and Restated Revolving Note is issued in replacement of and in
substitution for, but not in repayment of, the Revolving Note of the Borrower,
dated as of May 23, 2006, payable to the order of the Lender in the original
principal amount of $5,000,000, and is issued pursuant to, and is subject to,
the Credit Agreement, which provides, among other things, for acceleration
hereof.  This Note is the Revolving Note referred to in the Credit Agreement. 
This Note is secured, among other things, pursuant to the Credit Agreement and
the Security Documents as therein defined, and may now or hereafter be secured
by one or more other security agreements, mortgages, deeds of trust, assignments
or other instruments or agreements.

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Note is not paid when due, whether or not legal
proceedings are commenced.

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

TRADESTAR CONSTRUCTION SERVICES, INC.

 

PETROLEUM ENGINEERS, INC.

 

 

 

By:

/s/ Kenneth Thomas

 

By:

/s/ D. Hughes Watler, Jr.

Name:

Kenneth Thomas

 

Name:

D. Hughes Watler, Jr.

Its:

Vice President and Secretary

 

Its:

Chief Financial Officer

 

 

1


--------------------------------------------------------------------------------